DETAILED ACTION
Claim Interpretation
The following claim language is interpreted as follows.  
	With regard to “In Relation To”, the specification at [0030] recites loading & unloading as a mere example.  The other 12 specification reference(s) provide no other specific meaning.  Accordingly, this phrase is given an exceedingly broad interpretation so as to encompass virtually any nexus recitation whatsoever.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7 & 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilkins (2019/0270475) in view of Riddiford (2013/0062843).
Wilkins (2019/0270475) disclose(s):
Trolley system 70;
Cargo [0004];
Frame 118;
Platform 116;
Lower surface, abutting surface of platform 116;
at least one handle 124;
retracted position, figure(s) 3;
extended position, figure(s) 2A;
at least one attachment 120;
pan 130, 140;
first grasping portion, elongated portion of elliptical handle end coming out of the plane of the paper, figure(s) 2A;
second grasping portion, elongated portion of elliptical handle end going into the plane of the paper, figure(s) 2A
at least one roller(s) 170.

	The examiner would first point out that a method reciting routine use of an apparatus is obvious in view of a reference(s) that disclose(s) all the structural feature(s) and/or limitation(s) recited in the method.  
Wilkins (2019/0270475) is/are silent on materials of construction of the frame lower surface comprising a low friction material.  Riddiford (2013/0062843) teach(es) a low friction materials of construction for the lower surface of a handle pulled trolley system transferring cargo; [0034], inter alia.  
Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  
	Wilkins (2019/0270475) is/are silent in relating to a cargo compartment of a vehicle.  Riddiford (2013/0062843) teach(es) relating to a cargo compartment of a vehicle; [0029].  
	Wilkins (2019/0270475) is/are silent on conveyance directly upon a constructed floor.  Riddiford (2013/0062843) teach(es) conveyance directly upon a constructed floor in the same passage in discussion of rail station & airport in the same paragraph [0029].  
	Additionally, Wilkins (2019/0270475) disclose(s) a “securing” action upon the cargo by the action of closing the lid.  
	It would have been obvious to modify Wilkins (2019/0270475) to provide a low friction material & relation to a vehicle in order to either increase efficiency or accommodate practical considerations as taught by Riddiford (2013/0062843).  
	With regard to claim(s) 3, the upward & outward extension of the handle swings both grasping portions outwardly.  
	With regard to claim(s) 4, Wilkins (2019/0270475) disclose(s) roller(s) above the frame lower surface, requiring frictional engagement during conveying.  
	With regard to claim(s) 5, Wilkins (2019/0270475) disclose(s) essentially coplanar bottom surface & roller(s).  
	With regard to claim(s) 6, Wilkins (2019/0270475) meets the requirement of roller(s) engagement via upward pivoting of the handle, but the arc under which that is the case is exceedingly acute.  This interpretation is not precluded in applicant’s claim language via functional or intended use language.  
	With regard to claim(s) 9, Wilkins (2019/0270475) does in disclose(s) chamfered leading first & opposed lagging second edges, if the figure(s) are closely scrutinized.  


Claims 1, 3-7 & 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilkins (2019/0270475) in view of Riddiford (2013/0062843) as applied to claims 1, 3-7 & 9 above, and further in view of Webber et al. (2019/0217877).
	With regard to claim(s) 10, Wilkins (2019/0270475) disclose(s) a lid attachment means.  Wilkins (2019/0270475) lack(s) a strap attachment means.  Webber et al. (2019/0217877) teach(es) a strap attachment means as a cargo securing means in a handle engaged trolley system transferring cargo.  
	It would have been obvious to modify Wilkins (2019/0270475) in view of Riddiford (2013/0062843) to substitute a strap securing means in order to secure cargo more quickly as taught by Webber et al. (2019/0217877).  

	Conclusion
Claim(s) 12-20 are allowable.  
Claims 2, 8 & 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A DILLON JR whose telephone number is (571)272-6913.  The examiner can normally be reached on Monday-Thursday; 8AM-6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on (571) 272-7805.  The fax phone numbers for the organization where this application or proceeding is assigned are (703)305-7687 for regular communications and (703)308-0552 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)308-1134.
/JOSEPH A DILLON JR/Primary Examiner, Art Unit 3653